Citation Nr: 1454662	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for residuals of left fibula fracture.

3.  Entitlement to service connection for left shoulder osteoarthritis.

4.  Entitlement to service connection for left leg lumbar radiculopathy.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963, at which time he was discharged to the United States Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2014.

In a claim dated October 2010, the Veteran raised the issue of his entitlement to service connection for radiculopathy of the left upper extremity.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's military personnel records show that he was discharged from active service and transferred to the Army Reserves in November 1963.  At his October 2014 hearing, he contended that he was traveling to report for Reserve duty in February 1964 when he was struck by a car, and the injuries he sustained as a result caused him to develop the disabilities for which he now claims service connection.  He reports receiving treatment at Kings County and Brooklyn Jewish Hospitals but indicated that his treatment records at these facilities are no longer available.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury incurred in active military service.  For VA purposes, active service includes periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), which also include periods of authorized travel to or from duty.  See 38 U.S.C.A. § 101(22)-(23) (West 2014).  In this regard, the Board notes that only official service department records can establish if and when an individual was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237   (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Accordingly, in November 2010, VA requested the Veteran's line of duty records from the National Personnel Records Center (NPRC), which reported that the requested documents are not a matter of record.  VA issued a formal finding of unavailability in August 2012.

In light of the recent decision by the Court of Appeals for Veterans Claims (CAVC or Court) in Tagupa v. McDonald, the Board finds that the matters on appeal must be remanded to seek verification of service directly from the United States Department of the Army.  No. 11-3575, __ Vet. App. __, 2014 WL 4199213, *6.  Thus, absent evidence of delegation to the NPRC of the service department's authority to determine whether the Veteran had orders to report in February 1964, the current certification from NPRC appears, at this point, to be inadequate to fully resolve the matter.  See id.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and invite him to submit any additional information to corroborate his account of his duty status at the time of the February 1964 accident, to include any treatment at a service department facility.

2. Send all of the information provided by the Veteran to the United States Department of the Army to verify whether he was ordered to report in February 1964.  The Department of the Army is requested to confirm which documents were researched and identify periods of recognized service.

3. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

